By the Court:
It is apparent that the controversy between the parties here involves the ascertainment of their rights, as well as the rights of others not made parties to the action, in and to the rents and other proceeds accruing from property which had, in the former action, been decreed to be co-partnership property. These rents and- proceeds accrued intermediate the entry of the decree of dissolution, entered in the court below in the former case, and its decision on appeal'to this Court, and the rights of the parties should be determined in the same manner and by the same rule by which they would have been determined had the rents accrued prior to the entry of the decree of dissolution.
The judgment rendered below in the present action must, therefore, be reversed, and the cause remanded, with leave to the parties to amend their pleadings, as they may be advised.